Citation Nr: 0712836	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-35 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) for the period from May 14, 
2002, to February 27, 2004.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
for the period from February 27, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
for PTSD and assigned an effective date from May 14, 2002.  
An increased 70 percent rating effective from February 27, 
2004, was awarded in a July 2004 rating decision.  

The Board notes a total disability rating based upon 
individual unemployability effective from May 14, 2002, was 
awarded in a May 2005 rating decision.  The RO also denied 
entitlement to an earlier effective date for the award of 
service connection for PTSD.  The veteran was notified of 
that determination, but did not appeal.  Therefore, the 
issues listed on the title page of this decision are the only 
matters adequately developed for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates that prior to February 27, 
2004, the veteran's service-connected PTSD was manifested by 
no more than an occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood and chronic sleep impairment.

3.  The evidence demonstrates that after February 27, 2004, 
the veteran's service-connected PTSD is manifested by no more 
than an occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD for the period from May 14, 2002, to February 27, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a rating in excess of 70 percent for 
PTSD for the period from February 27, 2004, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in May 2002, February 2003, March 2004, and December 
2004.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Because of the decisions in this 
case, any deficiency in the initial notice to the veteran of 
the duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such 
symptoms as:
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:  
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild 
memory loss (such as forgetting names, directions, recent 
events) 
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

The Court has held that global assessment of functioning 
(GAF) scale scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
p. 32).  The nomenclature employed in the schedule is based 
upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. 
§ 4.130.  

60
?
51
Moderate symptoms (e.g., flat affect and 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) for the period from May 14, 
2002, to February 27, 2004.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
for the period from February 27, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
for PTSD and assigned an effective date from May 14, 2002.  
An increased 70 percent rating effective from February 27, 
2004, was awarded in a July 2004 rating decision.  

The Board notes a total disability rating based upon 
individual unemployability effective from May 14, 2002, was 
awarded in a May 2005 rating decision.  The RO also denied 
entitlement to an earlier effective date for the award of 
service connection for PTSD.  The veteran was notified of 
that determination, but did not appeal.  Therefore, the 
issues listed on the title page of this decision are the only 
matters adequately developed for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates that prior to February 27, 
2004, the veteran's service-connected PTSD was manifested by 
no more than an occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood and chronic sleep impairment.

3.  The evidence demonstrates that after February 27, 2004, 
the veteran's service-connected PTSD is manifested by no more 
than an occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD for the period from May 14, 2002, to February 27, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a rating in excess of 70 percent for 
PTSD for the period from February 27, 2004, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in May 2002, February 2003, March 2004, and December 
2004.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Because of the decisions in this 
case, any deficiency in the initial notice to the veteran of 
the duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such 
symptoms as:
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:  
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild 
memory loss (such as forgetting names, directions, recent 
events) 
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

The Court has held that global assessment of functioning 
(GAF) scale scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
p. 32).  The nomenclature employed in the schedule is based 
upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. 
§ 4.130.  

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
??
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 

In this case, the veteran submitted correspondence requesting 
entitlement to service connection for PTSD on May 14, 2002.  
He stated he had received no treatment for this disorder, but 
requested he be provided a compensation examination.  In 
correspondence dated in March 2003 a private licensed 
clinical social worker noted the veteran was first seen in 
November 2002 (the actual date provided of 2003 is considered 
to be erroneous) for problems with PTSD.  It was noted, in 
essence, that the veteran had experienced problems with 
employment and was only able to tolerate working as a 
substitute teacher for a few days per month.  

On VA examination in March 2003 the veteran reported that he 
was married with two children and occasionally worked as a 
substitute teacher.  He stated they lived in a remote 
setting.  The examiner noted the veteran had some problems 
with concentration and admitted to angry outburst and 
irritability.  He denied delusion, but stated he experienced 
flashbacks.  He denied any suicidal or homicidal thoughts.  
His personal hygiene was adequate.  He was oriented times 
three and memory times three was intact.  There was no 
evidence of obsessions or compulsions.  Speech was rambling 
and mood was depressed.  It was noted he had difficulty with 
sleep because of nightmares.  The diagnosis was PTSD.  A GAF 
score of 60 was provided.  The examiner noted this rating 
reflected that the veteran had moderate symptoms and a 
moderate impairment in his industrial capacity and social 
function.  He was able to bathe and dress himself, but he 
tended to avoid other people socially and adapted with 
difficulty to stress.

In statements in support of his claim for an increased rating 
the veteran and his spouse stated he had been unable to 
sustain any substantial employment for many years.  His 
spouse stated that since the start of the war in Iraq he had 
been unable to sleep well and frequently had outburst of 
anger and frustration with no interest in social activities.  
Correspondence dated February 27, 2004, asserted that the 
veteran's PTSD had increased in severity since his last VA 
examination and that an increased rating was warranted.

On VA examination in May 2004 the veteran stated that his 
work history for the past several years had been sporadic as 
a substitute teacher.  He reported he had only worked one day 
in 2003 and one day in 2004.  It was noted that he had been 
married since 1979 with sons born in 1988 and 1991.  The 
veteran stated that he stayed home and managed the house 
while his spouse worked.  He described his typical day as 
getting the children off to school, feeding the dog, watching 
television, and using his computer.  The examiner noted that 
the veteran cried throughout much of the half hour evaluation 
and clinical interview and that he became very upset upon 
completion of PTSD scale testing.  It was noted he was unable 
to continue the evaluation and left the examiner's office.

The examiner stated that the PTSD scale testing suggested 
severe PTSD symptomatology with a moderate impairment in 
functioning.  He was currently re-experiencing Vietnam trauma 
which was triggered by events reported from Iraq.  It was 
noted he had extreme difficulty sleeping and was constantly 
irritable, tense, and angry.  He was extremely emotionally 
labile and often unable to cope with everyday activities and 
events.  His avoidance symptoms were severe.  He was quite 
dissatisfied with his life in general and with his overall 
level of functioning which appeared significantly constricted 
and impaired given his articulateness and probable above-
average intelligence.  The diagnosis was chronic, severe 
PTSD.  A GAF score of 40 was provided with major impairment 
in work, family relations, judgment, thinking, and mood.

Based upon the evidence of record, the Board finds that prior 
to February 27, 2004, the veteran's service-connected PTSD 
was manifested by no more than an occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood and chronic 
sleep impairment.  In fact, the findings of the March 2003 VA 
examination and the assigned GAF score of 60 demonstrate no 
more than a moderate impairment.  Although the veteran and 
his spouse may sincerely believes that his PTSD was more 
severely disabling, they are not licensed medical 
practitioners and are not competent to offer opinions on 
medical questions.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, entitlement to a rating in excess of 30 percent 
for PTSD for the period from May 14, 2002, to February 27, 
2004, is not warranted.

The evidence also demonstrates that after February 27, 2004, 
the veteran's service-connected PTSD is manifested by no more 
than an occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
There is no probative evidence of a total occupational 
impairment due to PTSD symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or a memory loss for names of close relatives, own 
occupation, or own name.  Therefore, the Board finds that 
entitlement to a rating in excess of 70 percent for PTSD for 
the period from February 27, 2004, is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The evaluations assigned under the 
Rating Schedule criteria prior to February 27, 2004, the 
effective date of a total rating based upon individual 
unemployability, are adequate for the level of disability 
demonstrated for PTSD.  The total rating in effect since that 
date more appropriately addresses his occupational 
impairment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD for 
the period from May 14, 2002, to February 27, 2004, is 
denied.

Entitlement to a rating in excess of 70 percent for PTSD for 
the period from February 27, 2004, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


